DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maejima (US 2017/0271023).
Regarding claim 1, Maejima discloses A nonvolatile memory device comprising: 
a memory cell array (BLK, figure 3) including: a plurality of nonvolatile memory elements (MC, figure 3) configured to 5store a plurality of weights respectively, and 
a plurality of bit lines (BL0, BL1, figure 3) coupled to the plurality of nonvolatile memory elements (MC, figure 3) according to a plurality of input signals (the signals that applied to the bit line BL0, BL1, figure 3) ; 
a computation output circuit (300, figure 6; to be more specific, the circuit 300 in figure 6 is used to compute the signal from the bit lines, then this circuit would be considered as a computation output circuit) configured to generate a computation signal (the output signal of the circuit 300, figure 6) from voltages respectively induced at the plurality 10of bit lines (BL0, BL1, figures 3 and 6) according to the plurality of input signals (as above).  
Regarding claim 2, Maejima discloses the nonvolatile memory device of claim 1, wherein the memory cell array comprises: 
a plurality of cell strings (the strings that connects to bit lines BL0 and BL1 in figure 3) each including one of the plurality of 15nonvolatile memory elements (MC, figure 3) and 
a plurality of bit line selection switches (transistors ST1 is used to connects the cell to the bit line, then this transistor would be a bit line selection switches) coupling the plurality of cell strings (as above) to the plurality of bit lines (BL0, BL1, figure 3) according to the plurality of input signals (as above).  
Regarding claim 203, Maejima discloses the nonvolatile memory device of claim 2, 
wherein the memory cell array (the cell array BLK, figure 3) further includes a plurality of word lines (WL, figure 3), and 
wherein each of the plurality of cell strings (see figure 3) includes a plurality of memory cells (MC, figure 3) coupled in series (the cells in figure 3 are connected in series) , each memory cell in each cell string 20including a gate receiving a respective word line signal (the signal applied to word line WL, figure 3) through a respective word line of the plurality of word lines (as above) .  
Regarding claim 4, Maejima discloses the nonvolatile memory device of claim 2, wherein the 5memory cell array further includes:
 a source line (SL, figure 3), and 
a plurality of source line selection switches (ST2, figure 3) coupling the plurality of cell strings to the source line (SL, figure 3) according to a plurality of source line selection signals (the signal applied to the source lines selection transistor ST2), respectively.  
Regarding claim 13, Maejima discloses The nonvolatile memory device of claim 1, wherein the 15nonvolatile memory device is a NAND flash memory device. The cell array in figure 3 is a NAND flash memory device. 
Allowable Subject Matter
Claims 5-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach of suggest a device of claim 1 comprising an input circuit configured to convert the plurality of input signals into a plurality of pulse input signals, wherein the plurality of bit line selection switches couples the 15plurality of cell strings with the plurality of bit lines according to the plurality of pulse input signals; and wherein the plurality of pulse input signals are pulse signals having widths respectively corresponding to respective values of the input signals (claim 5); a device of claim 1, wherein the computation output circuit includes a plurality of multiplication output circuits, and wherein each of the plurality of multiplication output circuits 21generates a respective multiplication current corresponding to a product between a corresponding one of the plurality of input signals and a corresponding one of the plurality of weights.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Kishishita discloses a device having a multiplication output circuit.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
5/6/22
/SON T DINH/Primary Examiner, Art Unit 2824